Citation Nr: 1829179	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  14-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right hip pain (right hip disability) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for left foot injury (left foot disability) has been received.

3.  Whether new and material evidence to reopen a claim for service connection for left knee condition (left knee disability) has been received.

4.  Entitlement to service connection for right hip disability. 

5.  Entitlement to service connection for left foot disability. 

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to an initial compensable rating for left ear hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1972 to January 1976.  The Veteran was discharged under dishonorable condition for his second period of service from January 1976 to March 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2010 and August 2010 rating decisions.  

In the July 2010 rating decision, the RO, inter alia, granted service connection for left ear hearing loss and assigned a noncompensable rating, effective from April 28, 2010 (the receipt date of the claim for service connection).  The RO deferred the claims for service connection for right hip, left knee, and left foot disabilities.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a statement in which the RO accepted in lieu of a Form 9) in June 2011. 

 In the August 2010 rating decision, the RO declined to reopen previously-denied claims for service connection for right hip pain, left knee condition, and left foot injury, and denied service connection for depression/anxiety with panic attacks and substance abuse.  In October 2010, the Veteran filed a NOD.  A SOC was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2014.  

In November 2014, prior to recertification of the appeal to the Board, the RO ranted the Veteran's claim for service connection for PTSD.  This matter resolved the service connection claim, and no downstream initial rating or effective date issue is before the Board.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record

Regarding characterization of the appeal with respect to the right hip, left foot, and left knee claims, as explained below, these claims were previously denied.  The Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108   and 7104 to address the question of whether new and material evidence had been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and given the Board's favorable decision on the requests to reopen-the Board has characterized that portion of the appeal pertaining to the right hip, left foot, and left knee disabilities as encompassing the first 6 matters set forth on the title page.

The Board also notes the Veteran filed a NOD in December 2014 as to the denials service connection for diabetes and right knee disability in the November 2014 rating decision.  A SOC was issued in June 2015 and the Veteran did not file a substantive appeal to these determinations and thus are not on appeal before the Board.  See 38 C.F.R. § 20.200 (2017) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 


As a final preliminary matter, the Board notes that before certification of the appeal to the Board, additional relevant VA treatment records were associated with the record without a waiver of initial AOJ consideration.  See 38 C.F.R. §§ 19.31, 19.37.  However, the AOJ will have opportunity to review the additional evidence received on remand. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

The Board's decisions addressing the request to reopen the claims for service connection for right hip, left knee, and left foot disabilities, are set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the AOJ for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In an August 2004 decision, the RO declined to reopen previously-denied claims for service connection for right hip, left foot injury, and denied service connection for left knee condition.  Although notified of the denial in an August 2004 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.
 
3.  New evidence associated with the claims file since the August 2004 denial relates to an unestablished fact necessary to substantiate the claims of service connection for right hip disability, left knee disability, and left foot disability, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision in which the RO denied the application to reopen service connection for right hip and left foot injury and denied service connection for left knee condition is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for right hip, left knee, and left foot disabilities are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable decisions reopening the previously denied claims, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

By way of background, the Veteran's claim for service connection for right hip and left foot conditions were initially denied in July 1981. notification letter.  The pertinent evidence then of record consisted of his service treatment records, post-service VA treatment, and the Veteran's lay statements.  In denying the claim, the RO noted the Veteran was discharged from service under dishonorable condition, and thus entitlement to benefits was not allowed.  Notably, in a November 1981 administrative decision, the Veteran was considered to have been discharged under honorable conditions for only his first period of service from January 1972 to January 1976.  In a December 1981 notification letter, the VA requested additional evidence before the VA could continue processing his claim, to which the Veteran did not respond. 

In November 1991, the Veteran filed to reopen his claim for left foot and right hip conditions.  In a May 1992 rating decision, the RO reopened the claim for service connection for left foot and right hip conditions, and explained that although the Veteran was treated for right hip and left foot conditions, there was no evidence that either condition persisted after service.  The Veteran did not appeal the decision. 

In May 2004, the Veteran again filed to reopen his claims for right hip and left foot conditions and he also filed a claim for service connection for a left knee condition.  At that time, no additional records were received.  In an August 2004 rating decision, the RO denied the petition to reopen the claims for service connection for right hip pain and left foot injury, and denied service connection for a left knee condition.

Although notified of the August 2004 denial in a letter later that month, the Veteran did not file a notice of disagreement with the August 2004 rating decision.  See 38 C.F.R §§ 20.200, 20.201 (2017).  Moreover, no new and material evidence was received during the one-year appeal period following the notice of the decision (see 38 C.F.R. § 3.156(b), and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for right hip, left knee, and left foot conditions, warranting re-adjudication of the claims (see 38 C.F.R. § 3.156(c)).

Hence, the August 2004 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In April 2010, the Veteran filed the current claim on appeal to reopen his claim for service connection for right hip, left knee, and left foot conditions.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  

Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  

The Board has considered pertinent evidence added to the claims file since the August 2004 rating decision.  Such evidence includes 2011-2014 VA treatment records, which show diagnoses of arthritis and bursitis in the right hip, osteoarthritis in the left knee, arthritis in the left foot, as well as continued treatment for these disabilities.  Also added to the record, are lay statements from the Veteran, as well as in the November 2016 Board hearing, expressing continuing and worsening symptoms of his disabilities during and since service.  

The Board finds that the above-described evidence-in particular, the evidence documenting current diagnoses of right hip bursitis, left knee osteoarthritis, and left foot arthritis, as well as the statements from the Veteran-provides a basis for reopening the claim for service connection for right hip, left knee, and left foot disabilities.  The Board finds that the evidence is "new" in that it was not before the AOJ at the time of the August 2004 final denials of the claims, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to matter of a current diagnosis, as well as the question of whether there is a relationship between the Veteran' right hip, left knee, and left foot disabilities and his service.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim of service connection for these disabilities.  Thus, when considered in light of the Veteran's continued assertions of ongoing symptomatology since service, which are presumed credible for reopening purposes, along with the VA treatment records, this additionally received evidence raises a reasonable possibility of substantiating the claims.  See, e.g., Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for right hip, left knee, and left foot disabilities are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received to reopen the claim for service connection for right hip disability, the appeal as to this matter is granted.

As new and material evidence has been received to reopen the claim for service connection for left knee disability, the appeal as to this matter is granted.

As new and material evidence has been received to reopen the claim for service connection for left foot disability, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the de novo service connection claims, as well as the higher rating claim remaining on appeal, is warranted.  

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.   

In this case, 2011 VA treatment records reflect diagnosis of left foot arthritis with mild hallux valgus and traumatic arthropathy and 2014 VA treatment records reflect diagnoses of severe osteoarthritis in the left knee and right hip arthritis and "GT" bursitis.  Thus, competent evidence of current disabilities has been demonstrated.  The Veteran contends that he developed his left foot pain after stepping on a toothpick, which resulted in an infection.  The service treatment records (STRs) from 1973 to 1976 document his injury and complaints, and also reflect he underwent surgery on his left foot with a diagnosis of osteomyelitis.  The Veteran also contends that he hurt his left knee on two separate occasions, one of which occurred during basic training and the second involved falling off the wing of an airplane.  A 1976 STR notes that the Veteran injured his left knee during basic training with continued complaints and treatment for left knee pain.  The Veteran also contends that he injured his right hip during the same incident when he fell off the airplane.  STRs dated from 1974 to 1976 show continued treatment for right hip pain and diagnosis of synovitis.  Shortly following his separation from service, the Veteran reported that such problems have continued in the years since that time.

In sum, there are current diagnoses of right hip, left knee, and left foot disabilities, competent lay evidence of symptoms in service and a continuity of symptomatology in the years since service, and evidence suggesting that the claimed disabilities may be associated with his service, but no medical etiology for any of the disabilities.  Therefore, VA's duty to obtain an examination for each claim is triggered.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.  

Regarding the claim for a higher initial rating for left ear hearing loss, the Board notes that the Veteran was last afforded a VA examination for evaluation of this disability in September 2014; that examination report does not reflect audiometric testing results.    In addition, during his November 2016 Board hearing, the Veteran testified that his bilateral hearing loss had worsened since the September 2014 examination, as he has difficulty hearing even with his hearing aid.  Considering these assertions considered in light of the time period since the last examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination for evaluation of his service-connected left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Hence, the AOJ should arrange for the Veteran to undergo VA examinations by appropriate professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened claims.    See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Northampton VA Medical Center (VAMC) with records dated through January 2015 and the New Haven VAMC with records dated through December 2014, however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  Hence, updated records from the identified facilities should be obtained.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

In this regard, the Board notes that the Veteran indicated that he received treatment for his disabilities at the Rocky Hill VA in multiple statements.  The AOJ sent a request letter along with an authorization form signed by the Veteran requesting his records in October 2010.  An October 2010 report of general information reflects the Rocky Hill Veterans Home and Hospital was contacted and the facility indicated they would send the records upon receipt of the authorization form.  However, records from the Rocky Hill Veterans Home and Hospital have not been associated with the record, and there are further communications about the request for records in the claims file.  On remand, the AOJ should undertake necessary action to again seek to obtain these records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Northampton VA Medical Center VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2015 and from the New Haven VAMC since December 2014.Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include updated authorization (if needed) to again seek records from the Rocky Hill Veterans Home and Hospital. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  Assist the Veteran in obtaining any additional, identified evidence for which authorization has been provided-to specifically include records from the Rocky Hill Veterans Home and Hospital-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right hip, left knee, and left foot by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND), must be made available to the designated clinician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all right hip, left knee, and left foot disability(ies) currently present, or present at any point pertinent to the claims for these disabilities on appeal (even if currently asymptomatic or resolved). 

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: 

(a) had its onset during or is otherwise causally related to service, to specifically include multiple documented complaints of right hip problems and diagnosis of synovitis, left knee problems, and right foot problems and diagnosis of osteomyelitis and related surgery documented during service; or 
(b) ) is otherwise medically related to the Veteran's first period of honorable service.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of symptoms.

Notably, a lack of documentation of a specific diagnosis or associated symptoms in the STRs or shortly after service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the physician is advised that the Veteran is competent to assert his history and symptoms, and the lay assertions in this regard must specifically be considered in formulating requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses from each contacted entity have been associated with the electronic file, arrange for the Veteran to undergo VA audiology examination, by an audiologist or appropriate physician, for evaluation of his left ear hearing loss.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND), must be made available to the designated audiologist or physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished.

The examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's service-connected hearing loss on his activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.  

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.
If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened claims, in adjudicating these claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication of the claims) and legal authority.
9..  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


